DETAILED ACTION
Claims 1-4, 6, 8, 12, 14-16, 18-21, 24-33 and 40 are presented for examination.
A request for continued examination under 37 C.F.R. §1.114, including the fee set forth in 37 C.F.R. §1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. §1.114, and the fee set forth in 37 C.F.R. §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. §1.114.  Applicant's submission filed on December 17, 2021 has been entered.
Claims 1-4, 6, 8, 12, 14-16, 18-21, 24-33 and 40 are pending. Claims 9-11, 22-23 and 34-39 are cancelled. Claim 40 is newly added. Claim 33 is amended. 
 Applicant’s arguments, filed December 17, 2021, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Requirement for Restriction/Election
	Applicant is reminded of his election without traverse of the invention of Group II (original claims 9-12, 14-16, 18-19 and 22-32), directed to a method of treating a cannabinoid receptor-mediated disease comprising administering a therapeutically effective amount of a pharmaceutical composition comprising a compound of formula (I) and a hydroxypropyl methylcellulose (HPMC) polymer, and the election of (i) MDA7 as the single disclosed species of compound of formula (I), also known as 3-benzyl-3-methyl-2,3-dihydrobenzofuran-6-carboxylic acid-piperidine amide or “NTRX-07”, and corresponds to Applicant’s instantly claimed formula (I), wherein R1 is NR4R5, R2 is aryl, R3 is hydrogen and R4/R5 is cycloalkyl, and (ii) cancer as the single disclosed species of cannabinoid receptor-mediated disease, and the further election of glioma as the single disclosed sub-species of cancer to be treated, as stated in the reply filed October 20, 2020, which is still in effect over the claims.

Instant claim 33 (claims 9-11, 22-23 and 34-39 being cancelled) remain, and newly added claim 40 is, directed to the elected subject matter and are herein acted on the merits infra.
For clarity of the record, Applicant’s elected species of “MDA7” as the single disclosed species of compound of formula (I) has the chemical structure of 
    PNG
    media_image1.png
    119
    138
    media_image1.png
    Greyscale
as set forth in claim 33.

Status of Objections/Rejections in the September 17, 2021 Office Action
	In reply to the objection to claim 9, as set forth at p.4 of the previous Office Action dated September 17, 2021, Applicant now cancels claim 9. Accordingly, the objection is now withdrawn. 
	In reply to the rejection of claims 9-10 and 22-23 under the written description requirement of 35 U.S.C. §112(a) (pre-AIA  first paragraph) for introducing new matter, as set forth at p.4-6 of the previous Office Action dated September 17, 2021, Applicant now cancels claims 9-10 and 22-23. Accordingly, the rejection is now withdrawn. 
In reply to the rejection of claims 9-11 and 22-23 under 35 U.S.C. §112(b) (pre-AIA  second paragraph), as set forth at p.6-7 of the previous Office Action dated September 17, 2021, Applicant now cancels claims 9-11 and 22-23. Accordingly, the rejection is now withdrawn. 
In reply to the rejection of claim 34 under 35 U.S.C. §112(d) (pre-AIA  fourth paragraph), as set forth at p.7 of the previous Office Action dated September 17, 2021, Applicant now cancels claim 34. Accordingly, the rejection is now hereby withdrawn. 
In reply to the rejection of claims 9-11, 22-23 and 33-39 on the grounds of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,440,832 B2, citing to Naguib et al. (“MDA7: A Novel Selective Agonist for CB2 Receptors that Prevents Allodynia in Rat Neuropathic Pain Models”, British Journal of Pharmacology, 2008; 155:1104-1116) as evidence, in view of Astruc-Diaz et In Vivo Efficacy of Enabling Formulations Based on Hydroxypropyl--Cyclodextrins, Micellar Preparation, and Liposomes for the Lipophilic Cannabinoid CB2 Agonist, MDA7”, J Pharm Sci, 2013; 102:352-364), Friesen et al. (“Hydroxypropyl Methylcellulose Acetate Succinate-Based Spray-Dried Dispersions: An Overview”, Molecular Pharmaceutics, 2008; 5(6):1003-1019), Curatolo et al. (“Utility of Hydroxypropylmethylcellulose Acetate Succinate (HPMCAS) for Initiation and Maintenance of Drug Supersaturation in the GI Milieu”, Pharmaceutical Research, 2009; 26(6):1419-1431) and Sanchez et al. (“Inhibition of Glioma Growth in Vivo by Selective Activation of the CB2 Cannabinoid Receptor”, Cancer Research, 2001; 61(15):5784-5789), as set forth at p.15-17 of the previous Office Action dated September 17, 2021, Applicant now cancels claims 9-11, 22-23 and 34-39 and further submits an acceptable Terminal Disclaimer over the ‘832 patent. Accordingly, the rejection is now withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
1.	Claim 33, and newly added claim 40, are rejected under 35 U.S.C. 103 as being unpatentable over Astruc-Diaz et al. (“In Vivo Efficacy of Enabling Formulations Based on Hydroxypropyl--Cyclodextrins, Micellar Preparation, and Liposomes for the Lipophilic Cannabinoid CB2 Agonist, MDA7”, J Pharm Sci, 2013; 102:352-364) in view of Friesen et al. (“Hydroxypropyl Methylcellulose Acetate Succinate-Based Spray-Dried Dispersions: An Overview”, Molecular Pharmaceutics, 2008; 5(6):1003-1019), Curatolo et al. (“Utility of Hydroxypropylmethylcellulose Acetate Succinate (HPMCAS) for Initiation and Maintenance of Drug Supersaturation in the GI Milieu”, Pharmaceutical Research, 2009; 26(6):1419-1431) and Sanchez et al. (“Inhibition of Glioma Growth in Vivo by Selective Activation of the CB2 Cannabinoid Receptor”, Cancer Research, 2001; 61(15):5784-5789),
citing to Naguib et al. (“MDA7: A Novel Selective Agonist for CB2 Receptors that Prevents Allodynia in Rat Neuropathic Pain Models”, British Journal of Pharmacology, 2008; 155:1104-1116) as evidence, 
each already of record, for the reasons of record set forth at p.8-15 of the previous Office Action dated September 17, 2021, of which said reasons are herein incorporated by reference. 
Applicant’s cancellation of claims 9-11, 22-23 and 34-39 necessitates the removal of such claims from the statement of the rejection above. 
Newly amended claim 33 now narrows the therapeutic objective specifically to treatment of glioma, and further specifies that the pharmaceutical composition comprises MDA7 in a HPMCAS-M spray-dried dispersion (SDD), in which the MDA7 compound is 25% (wt) of the composition, which are limitations that appeared in previously pending (but now cancelled) claims 34-39.
Newly added claim 40 specifies that the administration of the composition is “oral”.
As the previously set forth grounds for rejection clearly address these limitations in which MDA7 was formulated into a pharmaceutical composition comprising HPMCAS-M in the form of a SDD, wherein the MDA7 compound is present in an amount of 25% by weight of the composition, for oral administration in the treatment of glioma, Applicant’s amendments to claim 33 - and addition of new claim 40 - do not 

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that “the cited references, either alone or in combination, fail to teach that a pharmaceutical composition of amended claim 33 including MDA7 in a hydroxypropyl methylcellulose acetate succinate subtype M (HPMCAS-M) spray dried dispersion, wherein the compound is 25% (wt) of the pharmaceutical composition can be administered to a subject for the treatment of glioma” (Remarks, p.13). Applicant analyzes each of the references individually, urging that Astruc-Diaz et al. does not teach the pharmaceutical composition and therapeutic application for the treatment of glioma instantly claimed and further urging that “neither Friesen et al. nor Curatolo et al. teach that a HPMCAS-M SDD formulation can increase the oral absorption of MDA7 itself, let alone that such a formulation can be administered to a subject for the treatment of a glioma” (Remarks, p.13-14). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant takes the position that the teachings cited in support of the rejection are deficient because no single reference individually teaches the instantly claimed pharmaceutical composition for oral administration to a subject for the treatment of glioma. However, Applicant’s evaluation of each of the prior art references individually – in the absence of the other teachings with which it was explicitly combined – is improper. Piecemeal analysis of the references cannot establish nonobviousness when the finding of prima facie obviousness is based upon the totality of the teachings and what they would have reasonably suggested to the ordinarily skilled artisan when combined. Here, Applicant focuses exclusively on the alleged deficiencies of each individual reference, without actually articulating what element (or elements) of the instantly claimed invention he believes to be missing from the teachings as they were combined. There is simply no requirement under 35 U.S.C. §103 that any one or more of the individual references cited in the rejection must teach the entirety of the claimed invention, but rather that the teachings – taken collectively – teach the entirety of the claimed invention. The test for obviousness is In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant further opines that “Sanchez et al. fail to teach the use of MDA7 for any purpose, let alone the therapeutically effective administration to a subject in need thereof using a 25% MDA7 in HPMCAS-M SDD formulation as claimed” (Remarks, p.14). Applicant argues that “nothing in the cited art teaches that MDA7 itself is effective for the treatment of glioma in a subject, let alone that 25% MDA7 in HPMCAS-M SDD formulation, can be administered to a subject for the effective treatment of glioma” (Remarks, p.14).
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant takes specific issue with the teachings of Sanchez et al., arguing that Sanchez “teach[es] that intratumoral injection of the selective CB2 receptor agonist JWH-133 demonstrated a significant inhibition of C6 glioma tumor growth”, but states nothing about “the use of MDA7 for any purpose”. The arguments are unavailing. In the instant case, Sanchez et al. clearly demonstrates that administration of the selective CB2 agonist JWH-133 demonstrated a significant inhibition of C6 glioma tumor growth and regression of malignant tumors in a relevant experimental mouse model of glioma as compared to control animals, and attributed such activity to its (i) downregulation of the CB2 receptor (but not the CB1 receptor) in the tumors, and (ii) selectivity for the CB2 receptor (and whose effects on tumor growth were mitigated with a CB2 antagonist, but not a CB1 antagonist). The ordinarily skilled artisan, reasonably apprised of such teachings, would have had a reasonable expectation of success in yielding a substantially similar effect of inducing tumor regression and inhibiting tumor growth in a glioma subject using another well-known selective CB2 agonist, such as the MDA7 selective CB2 agonist of Astruc-Diaz et al. (and as further formulated into the orally administered HPMCAS-M polymer SDD to enhance oral absorption of poorly water-soluble MDA7, as established by Friesen and Curatolo). The fact that Sanchez et al. does not explicitly teach MDA7 for the treatment of glioma is immaterial – again, the test for obviousness is what the combined teachings of the references would have suggested to the ordinarily skilled artisan with a reasonable expectation of success (in this case, the use of another known selective CB2 agonist to effect treatment of glioma), not just what each individual reference teaches explicitly. 
2 agonist, such as JWH-133 or MDA7, for the treatment of glioma without actual experimental proof demonstrating the efficacy of such in a human glioma subject, then this position would also be unavailing. Notably, Applicant himself has not provided such data, instead ostensibly relying upon the knowledge in the art to enable his own invention with regard to the treatment of glioma using his claimed CB2 agonist MDA7. It is unclear, then, why on one hand the prior art cannot be accepted as providing this reasonable expectation of success in employing a selective CB2 agonist for the effective treatment of glioma, but on the other hand Applicant can rely upon these same teachings in the state of the art to enable his own invention. Applicant should specifically note that none of the proffered working examples of the as-filed specification demonstrate the safety and efficacy of MDA7 administration – either alone or in the claimed HPMCAS-M SDD formulations – in the treatment of glioma. Therefore, if Applicant continues to opine that Sanchez’s teachings are insufficient to suggest the use of selective CB2 agonists for treating glioma without human trials thereof, then such position would clearly call into question how Applicant has enabled his own invention, since he seems to rely upon the same or similar teachings that he then impugns to enable his own invention.
Applicant argues that “Curatolo et al. teach that HPMCAS has been demonstrated to be effective in forming amorphous solid dispersion with cannabinoid receptor modulators that result in solubility enhancement”, but then argues that “the extent of the solubility enhancement and the sustainment varies depending on the specific cannabinoid modulator being administered” (Remarks, p.16). Applicant argues that “prior to the results described in the present specification, the ability of HPMCAS, let alone HPMCAS-M, to increase MDA7 solubility was unknown as well as unpredictable to those having ordinary skill in the relevant art since the solubility enhancing effects of cannabinoid modulator HPMCAS SDDs were taught to vary as they were shown to be CB2 modulator specific” (Remarks, p.16). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant fails to appreciate that any difference in drug used in the formulation of an SDD will be expected to result in a difference in properties. Such difference, however, does not vitiate the fact that Friesen et al. explicitly teaches the use of a HPMCAS-M SDD effective to (i) enhance oral absorption of Friesen’s clear teachings demonstrating the applicability and usage of such SDD forms over a variety of structurally distinct drugs – a teaching that is only further confirmed by Curatolo’s teachings. These teachings, taken collectively, provide a clear reasonable expectation of success that such HPMCAS-M SDD formulations as suggested by Friesen and Curatolo would be suitable for formulating Applicant’s MDA7 compound of formula (I) – a compound already well-known in the art to suffer from poor water solubility and oral absorption – to enhance its water solubility and oral absorption. Applicant is reminded that obviousness requires only “at least some degree of predictability”, but not absolute predictability. MPEP §2143.02(II). 
With regard to Applicant’s characterization of Curatolo’s teachings, Applicant cites to para.[00128]1 of the as-filed specification in support, but neglects to acknowledge that he has explicitly stated on the record in this cited paragraph that “[t]he extend [sic] of the solubility enhancement and the sustainment is dependent on the acetate and succinate content of the polymer, and varies depending on the specific cannabinoid receptor modulator being administered”. Applicant’s remarks have been considered, but remain unavailing. Here, the cited prior art teachings suggest the use of HPMCAS-M SDD formulations that use an identical quantity of drug and identical HPMCAS-M polymers, so this alleged unpredictability in the selection of a HPMCAS polymer for use in the SDD is immaterial.
th, 2019 under 35 USC §1.1322 from Foss (hereinafter the “Foss Declaration”)”, urging that the Foss Declaration established “there was no expectation of success for the significant enhancement in oral BA [bioavailability] using a MDA7 HPMCAS polymer SDD formulation[s] compared to the prior art as there was no evidence at the time that formulation in SDD affects first pass hepatic metabolism” (Remarks, p.17-18). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant refers to an affidavit or declaration filed in the prior application, U.S. Patent Application No. 15/862,721. Affidavits or declarations, such as those submitted under 37 C.F.R. §1.130, §1.131 and §1.132, filed during the prosecution of the prior application do not automatically become a part of this application. Where it is desired to rely on an earlier-filed affidavit or declaration, Applicant should make the remarks of record in this application and include a copy of the original affidavit or declaration filed in the prior ‘721 application. Although Applicant was previously apprised of the need to make the Foss Declaration submitted in the prior-filed ‘721 application of record in the instant application, Applicant has again neglected to do so. The Office reprises its request that Applicant make the prior-filed Foss Declaration of the ‘721 application of record in the instant application. Without such Foss Declaration of record in the instant application, Applicant’s remarks pertaining to the data presented therein amount to nothing more than the arguments of Counsel, which are insufficient to persuasively establish evidence of unexpected results. MPEP §716.01(c)(II) (“[t]he arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor”).
supra, rejection of claims 33 and 40 is proper.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claim 33, as well as newly added claim 40, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,526,318 B2, already of record, for the reasons of record set forth at p.16-17 of the previous Office Action dated September 17, 2021, of which said reasons are herein incorporated by reference. 
Newly amended claim 33 now narrows the therapeutic objective specifically to treatment of glioma, and further specifies that the pharmaceutical composition comprises MDA7 in a HPMCAS-M SDD, in which the MDA7 compound is 25% (wt) of the composition. 
As the ‘318 claim clearly specifies that the MDA7 compound is in the form of a HPMCAS-M SDD, in which the MDA7 compound constitutes 25% (wt) of the composition, and further wherein the grounds for rejection were clearly directed to the treatment of glioma using such composition, Applicant’s newly amended claim 33 remains properly included in the instant rejection. 
Newly added claim 40 specifies that the administration of the composition is “oral”.


Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that “a Terminal Disclaimer is being submitted herewith to overcome the rejection of claim 33 and for new claim 40 in view of claim 1 of U.S. Patent No. 8,440,832 B2 and claim 1 of U.S. Patent No. 10,526,318 B2”, further noting that previously rejected claims 9-11, 22-23 and 34-39 are now cancelled (Remarks, p.19-20). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant’s acceptable Terminal Disclaimer over the ‘832 patent has been received and entered into the present application, and is sufficient to overcome the nonstatutory double patenting rejection of the instant claims over the ‘832 patent claims. As indicated above, such rejection is now withdrawn.
However, in view of the fact that the December 17, 2021 submission does not include a Terminal Disclaimer over the ‘318 patent, and further in view of the fact that Applicant has failed to patentably distinguish (either through amendment and/or remark) the instant claims over the ‘318 patent claims, the rejection remains proper and is maintained for the reasons herein and those already of record. 
For these reasons supra, rejection of claims 33 and 40 is proper.

Conclusion
Rejection of claims 33 and 40 is proper.
Claims 1-4, 6, 8, 12, 14-16, 18-21 and 24-32 are withdrawn from consideration pursuant to 37 C.F.R. 1.142(b).
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for 
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
January 26, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This is incorrect, as para.[00128] does not reference Curatolo’s teachings, but rather para.[00127] does. For the purposes of this reply, it will be assumed that Applicant intends to reference para.[00127] of the as-filed specification.
        2 This is incorrect. There is no provision in “35 USC §1.132” for declarations. It is assumed that Applicant intends to reference 37 C.F.R. §1.132.